Citation Nr: 1125098	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  04-13 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1151 (West 2002) based on treatment provided by the Department of Veterans Affairs (VA).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to March 1953, and he died in June 2001.  The appellant is his widow.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 decision of the VA Regional Office (RO), which denied the appellant's claim for DIC under the provisions of 38 U.S.C.A. § 1151 based on VA treatment.

The Board denied this claim in an October 2005 determination, and the appellant filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in October 2006, the Court granted the Secretary's Motion for Summary Remand.  

This case was again before the Board in March 2007, at which time it was remanded for additional development of the record.  

In March 2008, the Board again denied the appellant's claim.  The appellant filed a timely appeal to the Court, and in a September 2009 Memorandum Decision the Court set aside and remanded the Board's March 2008 decision.  

Since the September 2009 Memorandum Decision, the Board has obtained an additional medical opinion (with addendums) from the Veterans Health Administration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Since certification of this appeal the Board has obtained a medical opinion from the Veterans Health Administration.  In response to notification of receipt of the opinion, the appellant submitted a form in which she checked the box indicating that she did not waive RO consideration of the new evidence and requested that her case be remanded to the RO for consideration of the new evidence in the first instance.  As such, this case is remanded so that the RO can consider the new evidence.  

Accordingly, the case is REMANDED for the following action:

Review the entire record, to specifically include the evidence added since the last adjudication, and readjudicate the claim for entitlement to DIC pursuant to 38 U.S.C.A. § 1151 based on treatment provided by the VA.  If the benefit sought on appeal remains denied, then the appellant and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


